DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments to claims 1 and 2, filed 12/28/2021, have been entered. Claims 1-2 and 5-6 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant's election of the species of “Oct-4” expressing and “CD45” not expressing in the reply filed on 10/29/2018 stands.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “freshly” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “freshly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the cells are freshly isolated compared to, and as there is no basis by which to compare this relative term, the metes and bounds of this limitation cannot be determined. Clarification within the claim is required. 
Because claims 5-6 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prockop et al. (2002, U.S. PGPUB 2002/0168765) as evidenced by Neidhart et al (2003, Arthritis Rheum., 48(7): 1873-80 record in IDS filed 6/16/2020), Delves (2006, CD Antigens, Encyclopedia of Life Sciences, 1-21; of record in IDS filed 1/5/2021) and Egner et al (1995, Immunology,  85: 611-620; IDS filed 9/2/2021), and in view of Lee et al (2006, JBC, 281(44): 33554 –33565), Varma et al (2007, Stem Cells Dev. 2007 Feb;16(1):91-104; IDS filed 9/2/2021), and Marshak et al (1999, U.S. Patent 5,908,782; reference A).

Regarding claims 1-2, Prockop teaches isolated populations of human adult RS cells from bone marrow (“rapidly self-replicating” cells) are multipotent stem cells that fail to express CD44, CD45, CD90, and CD34 and also do not express HLA-2 (i.e., MHC class II). (“RS-2” cells in Table I at paragraph [0060]). Neidhart is cited solely as evidence that bone marrow cells are inherently circulating and can be obtained from synovial fluid (see col. 1 on page 1879). Delves is cited solely as evidence that expression of markers on cells can be used to define cell populations and that CD49c is a marker of fibroblasts, keratinocytes, epithelium, and B cells, and that CD13 is a marker of monocytes, neutrophils, basophils, eosinophils and endothelium (see page 1 and Table 2); therefore Delves teaches that both CD49c and CD13 are expressed on cell types that are distinct from Prockop’s multipotent stem cells. Egner is cited solely as evidence that by analyzing the expression of non-lineage committed cells from bone marrow, that while the freshly isolated cells lack CD13 expression, that following culture expansion, the cells can express CD13 (see col. 2 on page 614).
Prockop is silent as to whether the adult stem cells express Oct-4, CD49c and CD13. Prockop does not teach the product-by-process limitations wherein the cells are isolated from a non-culture expanded and serum non-contacted.
Regarding claims 1-2, Lee teaches that stem cells can be transfected with a heterologous Oct-4 nucleic-acid using electroporation, and that expression of Oct-4 promotes self-renewal (see abstract, pages 33557-33558). 
Regarding claims 1-2, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required (see abstract and page 102). Varma teaches  that cultured vs uncultured cells only differed slightly in their immunophenotype (see col. 2 on page 102).
Regarding claims 1-2, Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells (see abstract and col. 1). 
It would have been obvious to combine Prockop with Neidhart to isolate Prockop’s cells from synovial fluid. A person of ordinary skill in the art would have had a reasonable expectation of success in isolating Prockop’s cells from synovial fluid because Prockop teaches Prockop’s cells are from bone marrow and Neidhart teaches that bone marrow cells are inherently circulating and can be obtained from synovial fluid. The skilled artisan would have been motivated to isolate Prockop’s cells from synovial fluid because it would allow for another source for obtaining the cells.
The person of ordinary skill in the art would have had a reasonable expectation of success in modifying Prockop’s cell to contain a heterologous Oct-4 nucleic-acid because Lee teaches that stem cells can be electroporated with such constructs. The skilled artisan would have been motivated to modify Prockop’s cell to contain a heterologous Oct-4 because Lee teaches that expression of Oct-4 promotes self-renewal.
It would have been obvious to combine Prockop with Varma and Marshak to not culture expand the cells and to use serum free conditions for Prockop’s stem cells. A person of ordinary skill in the art would have had a reasonable expectation of success in not culture expanding the cells using serum free conditions for Prockop’s stem cells because Varma teaches that stem cells can be collected without culturing and Marshak teaches that serum free conditions can be used for bone marrow stem cells. The skilled artisan would have been motivated to not culture expand the cells and use serum free conditions for Prockop’s stem cells because Varma teaches uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required and Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells.
Prockop is silent as to whether the adult stem cells express CD49c and CD13. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' adult stem cells differs, and if so to what extent, from the adult stem cells discussed in Prockop. The prior art adult stem cells do not express CD44, CD45, CD90, and CD34, just as the claimed cells. Furthermore, Delves establishes that both CD49c and CD13 are expressed on cell types that are distinct from Prockop’s multipotent stem cells while Egner establishes that freshly isolated (uncultured) bone marrow cells lack CD13 expression. The cited art taken as a whole demonstrates a reasonable probability that the adult stem cells of the prior art is either identical or sufficiently similar to the claimed adult stem cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
	Therefore, the invention as a whole would have been prima facie obvious as of the application's filing date.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prockop et al. (2002, U.S. PGPUB 2002/0168765) as evidenced by Neidhart et al (2003, Arthritis Rheum., 48(7): 1873-80 record in IDS filed 6/16/2020), Delves, (2006, CD Antigens, Encyclopedia of Life Sciences, 1-21; of record in IDS filed 1/5/2021) and Egner et al (1995, Immunology,  85: 611-620), and in view of Lee et al (2006, JBC, 281(44): 33554 –33565), Varma et al (2007, Stem Cells Dev. 2007 Feb;16(1):91-104), and Marshak et al (1999, U.S. Patent 5,908,782) as applied to claim 1-2 above, and further in view of McWhir et al (2003, U.S. PGPUB 20030032187).
The teachings of Prockop in view of the inherency/secondary references are discussed and relied upon above. 
Prockop does not teach that the cells contain a heterologous nucleic-acid sequence operably linked to a nucleic-acid vector.
 McWhir teaches that stem cells can be transfected with a heterologous gene within a nucleic-acid vector in order to further isolate target populations (see paragraph [0020]). Regarding claims 5-6, McWhir teaches that vectors useful for this purpose include a promotor from the Oct-4 gene (see paragraph [0025]).
The person of ordinary skill in the art would have had a reasonable expectation of success in modifying Prockop’s cell to contain a heterologous nucleic-acid sequence operably linked to a nucleic-acid vector under an Oct-4 promotor because McWhir teaches that MSCs can be transfected with such constructs. The skilled artisan would have been motivated to modify Prockop’s cell to contain a heterologous gene in order to produce cells that can be specifically targeted and further isolated.
Response to Arguments
Applicant's arguments filed 12/28/2021have been fully considered but they are not persuasive. 
Applicant discusses Prockop’s culturing methods, and highlights that Prockop teaches culture expanding the cells in serum. However, the rejection is not over Prockop’s cultured cells, but rather the obviousness to select Prockop’s cells without culture expansion and without the use of serum. As discussed above, the Egner teaches analyzing the expression of uncultured non-lineage committed cells from bone marrow (Prockop’s source of cells which Neidhart teaches are inherently circulating and can be obtained from synovial fluid), and Varma provides motivation for selecting uncultured cells while Marshak provides motivation for using serum free conditions. Specifically, as stated above, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required. Therefore Prockop’s teachings in view of the secondary references render this limitation obvious and therefore this argument is not persuasive. 
Applicant alleges that because Prockop teaches analyzing the expression pattern of the cells following culture expansion in serum, that Prockop’s taught expression pattern is immaterial. However, as stated above Varma teaches that cultured vs uncultured cells only differed slightly in their immunophenotype. Therefore, given the evidence of record, and the lack of any evidence to the contrary, it appears that Prockop’s cells have the expression pattern taught by Prockop prior to any culture expansion. Regarding applicants remarks regarding Prockop’s cells being contacted with serum, as stated above the new rejection is over Prockop’s cells in view of the newly cited Marshak reference, that are not contacted with serum. Therefore this argument is not persuasive. 
Applicant alleges Neidhart does not teach all of the claimed limitations and highlights that Neidhart teaches that some fibroblast like cells in synovial fluid that are not identical to the claimed cell. However, the rejection is not based on Neidhart’s fibroblast like cells. Neidhart was cited for teaching that bone marrow cells are inherently circulating and can be obtained from synovial fluid. While applicant is correct that Neidhart focuses on other cells, fibroblast like cells, this does not take away from the fact that Neidhart teaches that bone marrow cells are inherently circulating and can be obtained from synovial fluid. 
Applicant highlights Neidhart’s use of serum in the culture medium. However, Neidhart was cited for teaching that bone marrow cells are inherently circulating and can be obtained from synovial fluid, not for methods of culturing. Again, the newly cited Marshak reference is relied upon for providing both teachings and motivation to not contact the cells with serum. Therefore this argument is not persuasive.
Applicant alleges Neidhart does not teach the expression profile of the cells being determined without culturing the cells in medium comprising serum. However, as stated above, the limitations of the expression pattern are taught by the primary reference Prockop and the inherency references Varma, Delves and Egner.
Applicant alleges that synovial fluid is not a robust source of bone marrow cells, and therefore a skilled artisan would not consider it as an alternate source for bone marrow cells. However, even if applicant is correct that synovial fluid is not a robust source of bone marrow cells, that fact that it is still a known source for the cells renders it obvious to use it as a source for the cells. Therefore this assertion is not persuasive. 
Applicant alleges that Neidhart only teaches that synovial fluid might be a source of bone marrow cells highlighting that some cells are CD34 negative while bone marrow cells are CD34 positive. As an initial matter, it is noted that the instant application is silent as to the expression of CD34. Additionally, as stated in the rejection and contrary to applicant’s speculation, Neidhart specifically teaches that “bone marrow–derived cells can also appear in the synovial fluid during joint destruction. The majority of adherent synovial fluid cells did not express CD34, but this does not exclude a bone marrow origin, since CD14-, CD34- bone-marrow mesenchymal stem cells exist in the circulation.” (See col. 1 on page 1879.) Therefore Neidhart was properly relied upon for teaching that bone marrow cells can be found in synovial fluid.
Applicant summarizes the inherency reference Delves, highlights that Delves alone does not teach all of the features of the claimed method. However, the Delves reference was only relied upon for teaching CD49c is a marker of fibroblasts, keratinocytes, epithelium, and B cells, and that CD13 is a marker of monocytes, neutrophils, basophils, eosinophils and endothelium. As the rejection did not assert that Delves taught the entire claimed method alone, this argument is not persuasive.  
Applicant alleges that merely because a marker is generally expressed by specific cell types that it is still possible for other cell types to also express said marker. Applicant also highlights a statement in Delves wherein Delves states that low levels of expression may not have been detected when screening for expression. However, even if the data published my Delves might not be completely exhaustive, as there is no other evidence on the record to show that CD49c is not a marker of fibroblasts, keratinocytes, epithelium, and B cells, and that CD13 is not a marker of monocytes, neutrophils, basophils, eosinophils and endothelium, the teachings of Delves stand. Applicant continues this line of argument by highlighting that CD49E, a marker that is not listed in the claims, is not taught by Delves to be on stem cells but that Prockop teaches that their cells express this marker. While this argument would be persuasive if the claims were limited to a lack of CD49E expression, as the claims do not mention this marker, this argument is not persuasive. Again, as there is no evidnce on the record to show that Prockop’s cells would be expected to express CD13 and CD49c, the teachings of Delves stand. As stated above Prockop’s cells appear to be the same as the instantly claimed cells and there is no evidence on the record to suggest that Prockop’s cells necessarily express CD49c and CD13.
Applicant highlights that during Varma’s examples of isolating cells, Varma teaches that the cells are contacted with media comprising serum. Applicant also highlights that Varma does not teach the claimed cell type with the claimed expression pattern. However, as stated above, the Varma reference was relied upon for teaching that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required. In other words, Varma was relied upon for providing motivation to select uncultured stem cells and not for teaching the claimed stem cells. Applicant highlights the statement in the rejection that Varma teaches that cultured vs uncultured cells only differed slightly in their immunophenotype, and applicant alleges this is incorrect because Varma does teach that there are some changes in expression of five markers. However, the teaching of Varma cited in the rejection is what Varma’s concludes at the end of their study. Specifically, Varma states that their study “demonstrated that freshly isolated ASCs slightly differed in immunophenotype from cultured ASCs”. Therefore it is clear that Varma concludes that their finding that five markers had some level of different expression, out of all the markers assayed, was not a significant difference.  
Applicant highlights that during Egner’s expansion of cells, Egner teaches media comprising serum was used. However, the teachings of Egner cited above are not over the expanded cells, but rather over the freshly isolated cells which have not been exposed to serum. While applicant acknowledges that Egner’s uncultured cells do not express CD13, applicant alleges that this does not provide motivation to select Prockop’s cells that do not express CD13 because Prockop’s cells are cultured. However, the rejection is not over Prockop’s cultured cells, but rather over the obviousness to select Prockop’s cells without culturing. Applicant further alleges that Egner teaches that freshly isolated bone marrow cells are positive for CD34, and that this expression is only lost after culture. This is an incorrect interpretation of Egner. Egner specifically highlights that the total cell population collected, without culturing, contains a mixture of cell types with some being CD34 positive cells and other populations being CD34 negative cells (see Prockop on pages 613-614). Since Prockop teaches isolating a subset of bone marrow cells, this is not evidence that Prockop’s cells must nessisarily express CD34. Therefore this argument is not persuasive. 
  Applicant alleges that the secondary reference Lee does not teach all of the alleged deficiencies above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive. Again, it is also noted that the newly cited Marshak reference teaches the benefits of using serum free culture medium. Therefore these arguments are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, as stated in the above rejection, the motivation to select Prockop’s cells without culture expanding and without contacting the cells with serum comes both directly the secondary references since Varma teaches uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required and Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells. As discussed above, Prockop provides teaching and motivation to isolate Prockop’s cells while the other references are relied upon only for teaching methods of analyzing cells and the types of cells that express specific cell markers which also renders the product by process limitation obvious. Therefore this argument is not persuasive. 
Applicant summarizes that several of the references focusing on the use of culture expansion and serum. However, again, the secondary references are relied upon for the teaching and the motivation to select cells that have not been culture expanded nor contacted with serum. Additionally, while several of applicant’s arguments focus on the references contacting cells with serum, it is noted that the applicant has not pointed to any structural differences in cells that are even briefly contacted with serum. Furthermore, as stated above, the newly cited Marshak reference teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells. Therefore these arguments are not persuasive.
Applicant alleges that McWhir alone does not teach all of the limitations of the claimed product of a cell. However, the features applicant alleges are not taught by McWhir are taught by the Prockop in view of the other references, and therefore this argument is not persuasive. Applicant further alleges that McWhir teaches away from an non-culture expanded cells that have not been contacted with serum. However, as stated in the above rejection, McWhir is only relied upon for the obviousness to use specific promoters in vectors and not over the method of using said vectors nor for teaching all of the features of the claimed cell. Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653           
                                                                                                                                                                                             /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653